DETAILED ACTION
This Office Action is in response to application 17/407,410 filed on August 20, 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending and herein considered.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Especially, claim 3 recites the notation ‘n’. It is unclear which value the notation ‘n’ is referring to. Claims 14 and 20 are also rejected under similar rationale as claim 3, above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 10, 12-14, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horesh et al. (Horesh), U.S. Pat. Number 11,379,611, in view of Cheon et al. (Cheon), U.S. Pub. Number 2022/0029782.
Regarding claim 1; Horesh discloses a method comprising: 
receiving, at a server from a client, a public key of a fully homomorphic encryption scheme and one or more encrypted numbers ([col. 15, lines 15-23] the client device encrypts the user-entered value using the public key to generate the ciphertext…and generates the key-value pair of … for transmission to the application server; [col. 15, lines 28-31]  the client device transmits two pieces of information to the application server in this example: the key-value pair of…and the public key); 
performing, by the server, [[a set of operations comprising a square root function, a rectified linear activation function (ReLU), or a multiplicative inverse function on the one or more encrypted numbers to generate an encrypted operational result]], wherein the encrypted operational result generated by the set of operations is an approximation of performing an algebraic operation on the one or more encrypted numbers ([col. 8, lines 41-48] generate a result …performs one or more specified mathematical operations using the encrypted values included in the received key-value pairs from client application 112. Generally, addition and multiplication operations may be performed on homomorphically encrypted data in a fully homomorphic encryption scheme; [col. 15, lines 25-45] compare the encrypted input to upper and lower bounds defined for a range of incomes for which a particular set of rules applies); and 
transmitting, by the server to the client, the encrypted operational result, whereby the encrypted operational result is decrypted using at least a private key associated with the public key of the fully homomorphic encryption scheme to generate a decrypted operational result ([col. 16, lines 10-20] a client application executing on the client device decrypts the received value… using the private key previously generated for the user of the client device  Using the private key, the client operation retrieves the plaintext value).

Horesh does not disclose, which Cheon discloses a set of operations comprising a square root function, a rectified linear activation function (ReLU), or a multiplicative inverse function on the one or more encrypted numbers to generate an encrypted operational result (Cheon: para. [0064] The first server apparatus 200 may transmit the computation result ciphertext to the second server apparatus; para. [0065] the first server apparatus 200 may perform not only the computation consisting of only addition, subtraction, and multiplication, but also the computation including inverse computation and square root computation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Horesh to provide a set of operations comprising a square root function, a rectified linear activation function (ReLU), or a multiplicative inverse function on the one or more encrypted numbers to generate an encrypted operational result, as taught in Cheon. The motivation is to provide low complexity, and therefore faster computation may be performed, even if accuracy increases.

Regarding claim 2; the combination of Horesh and Cheon discloses the method of claim 1, wherein: the decrypted operational result is equivalent to a direct operational result obtained by performing the algebraic operation on one or more corresponding unencrypted numbers (Horesh: [col. 11, lines 38-48] the system calculates the result of the step of the workflow using the received encrypted inputs…and the result of the step of the workflow may also be homomorphically encrypted as a result of performing mathematical operations using the homomorphically encrypted inputs. The result, thus, may be decrypted using a decryption key paired with the encryption key used to encrypt the received input); and 
the one or more encrypted numbers are generated by encrypting the one or more corresponding unencrypted numbers using the public key (Horesh: [col. 2, lines 55-65] a homomorphically encrypted result of the step of the workflow is received from the application server. The received homomorphically encrypted result is decrypted using a decryption key associated with the encryption key).

Regarding claim 3; the combination of Horesh and Cheon discloses the method of claim 2, wherein an error between the decrypted operational result and the direct operational result for performing the algebraic operations on an unencrypted number x is bounded by 1/x2 (1 - x2)2n+1 or 1/x (1 - x2 )2n+1 (Horesh: [col. 15, lines 55-65]  subtraction operation is performed to calculate the difference between the received user input and the lower income bound using the respective encrypted values, and a multiplication operation is performed to calculate 22 percent of the difference between the received user input and the lower income bound using an encrypted version of the floating point value 0.22 (i.e., 22/100) and the already-encrypted difference between the received user input and the lower income bound).

Regarding claim 4; the combination of Horesh and Cheon discloses the method of claim 2, further comprising generating the one or more encrypted numbers by encrypting the one or more corresponding unencrypted numbers using the public key (Horesh: [col. 15, lines 15-25] the client device encrypts the user-entered value using the public key to generate the ciphertext).

Regarding claim 7; the combination of Horesh and Cheon discloses the method of claim 1, further comprising using a complex number or a floating number as an encrypted number of the one or more encrypted numbers (Horesh: [col. 13, lines 11-17] input may comprise textual strings, Boolean values, numerical values (integers or floating point)).  

Regarding claim 8; the combination of Horesh and Cheon discloses the method of claim 1, further comprising: using a complex number x as an encrypted number of the one or more encrypted numbers (Horesh: [col. 15, lines 55-65] subtraction operation is performed to calculate the difference between the received user input and the lower income bound using the respective encrypted values, and a multiplication operation is performed to calculate 22 percent of the difference between the received user input and the lower income bound using an encrypted version of the floating point value 0.22), and determining a multiplicative inverse function of the complex number x by applying a formula 1/x = x/x*x* wherein x* is a complex conjugate of x (Cheon: para. [0064] an inverse function Inv(x; d) for a variable x and a positive value d is a composite function in that a first variable a.sub.n having a value obtained by subtracting an input value x from 2 as an initial value a.sub.0, and … a second function a.sub.n.Math.(1+B.sub.n+1) having the first variable a.sub.n and the second variable b.sub.n are repeated predetermined number of times). The reason to combine Horesh and Cheon is the same as claim 1, above.

Regarding claim 10; the combination of Horesh and Cheon discloses the method of claim 1, wherein the set of operations further comprises a multiplication or an addition (Horesh: [col. 8, lines 45-50] addition and multiplication operations may be performed on homomorphically encrypted data in a fully homomorphic encryption scheme).  

Regarding claims 12-14 and 17; claims 12-14 and 17 are directed to a computing device which have similar scope as claims 1-3 and 7, respectively. Therefore, claims 12-14 and 17 remain un-patentable for the same reasons.

Regarding claims 19-20; claims 19-20 are directed to a non-transitory computer-readable storage medium which have similar scope as claims 1 and 3, respectively. Therefore, claims 19-20 remain un-patentable for the same reasons.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Horesh et al. (Horesh), U.S. Pat. Number 11,379,611, in view of Cheon et al. (Cheon), U.S. Pub. Number 2022/0029782 and further in view of Ross et al. (Ross) U.S. Pat. Number 11,165,428.
Regarding claim 5; the combination of Horesh and Cheon discloses the method of claim 1.
 The combination above does not disclose, which Ross discloses further comprising applying a formula to determine the ReLU of an encrypted number x, the formula comprising: 
		
    PNG
    media_image1.png
    33
    335
    media_image1.png
    Greyscale
  
(Ross: [col. 2, lines 58-64] generate an output of the function for an input. The function can be selected from the group consisting of a rectified linear unit function, a binary step function, an arc tan function, a maximum or minimum function, a square root function, an inverse square root function, addition, subtraction, multiplication, and division).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Horesh, in view of Cheon to provide applying a formula to determine the ReLU of an encrypted number x, as taught in Ross. The motivation is to minimize the amount of data propagated by the registers. Minimizing the amount of data propagated by the registers can reduce energy consumption, processing time, and register size.

Regarding claim 15; claim 15 is directed to a computing device which have similar scope as claim 5. Therefore, claim 15 remains un-patentable for the same reasons.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Horesh et al. (Horesh), U.S. Pat. Number 11,379,611, in view of Cheon et al. (Cheon), U.S. Pub. Number 2022/0029782 and further in view of Chen et al. (Chen) U.S. Pub. Number 2019/0334694.
Regarding claim 6; the combination of Horesh and Cheon discloses the method of claim 1.
The combination above does not disclose, which Chen discloses further comprising applying a formula to determine the multiplicative inverse function of an encrypted number x, the formula comprising: 
		1/x =x/x2
(Chen: para. [0094] applying an inverse linear transformation to the set of encoded digits to obtain a first encoded polynomial, the first encoded polynomial including only terms where a variable x is raised to powers of zero or multiples of a second number, the second number being an integer greater than or equal to two).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Horesh, in view of Cheon to provide determining the multiplicative inverse function of an encrypted number x, as taught in Chen. The motivation is to reduces the noise in the ciphertexts, so that computations can be performed on the ciphertexts without decryption of the ciphertexts.

Regarding claim 16; claim 16 is directed to a computing device which have similar scope as claim 6. Therefore, claim 16 remains un-patentable for the same reasons.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Horesh et al. (Horesh), U.S. Pat. Number 11,379,611, in view of Cheon et al. (Cheon), U.S. Pub. Number 2022/0029782 and further in view of Lee U.S. Pub. Number 2021/0194680.
Regarding claim 11; the combination of Horesh and Cheon discloses the method of claim 11.
The combination above does not disclose, which Lee discloses wherein the fully homomorphic encryption scheme is based on a ring learning with errors (RLWE) security assumption, a polynomial learning with errors (PLWE) security assumption, or a general learning with errors (GLWE) security assumption (Lee: para. [0025] a ring learning with errors (RLWE) encryption algorithm that is a type of a grid-based learning with errors (LWE) encryption algorithm, … The RLWE encryption algorithm not only may provide improved security, but also may support a homomorphic encryption capable of search or analysis of data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Horesh, in view of Cheon to provide fully homomorphic encryption scheme is based on a ring learning with errors (RLWE) security assumption, as taught in Lee. The motivation is to provide improved security and support a homomorphic encryption capable of search or analysis of data.


Allowable Subject Matter
Claims 9 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s remarks to overcome the rejection above
The Examiner encourage Applicant to contact the Examiner to discuss claim’s amendment before responding to this Office Action for compact prosecution. 

Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
U.S. Pub. Number 2020/0244435 to Shpurov-Shpurov teaches performing homomorphic computations on the encrypted transaction data. The homomorphic computations apply the first predictive model to the encrypted transaction data in accordance with the encrypted first modelling data. The computing system is configured to decrypt the encrypted first output using a homomorphic private key and generate decrypted output data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Primary Examiner, Art Unit 2491